The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 11, 2021

                                2021COA33

No. 20CA0695, People in the Interest of My.K.M. — Juvenile
Court — Dependency and Neglect — Termination of the Parent-
Child Legal Relationship; American Indian Law — ICWA —
Indian Child — Remedial and Rehabilitative Programs

     As a matter of first impression in Colorado, a division of the

court of appeals holds that a child’s membership in a tribe, even

absent eligibility for enrollment, is sufficient for a child to be an

Indian child under the Indian Child Welfare Act.
COLORADO COURT OF APPEALS                                       2021COA33


Court of Appeals No. 20CA0695
City and County of Denver Juvenile Court No. 16JV1388
Honorable Donna J. Schmalberger, Judge


The People of the State of Colorado,

Appellee,

In the Interest of My.K.M. and Ma.K.M, Children,

and Concerning V.K.L. and T.A.M.,

Respondent-Appellants.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                           Opinion by JUDGE TOW
                         Dailey and Berger, JJ., concur

                          Announced March 11, 2021


Kristin M. Bronson, City Attorney, Cathleen M. Giovannini, Assistant City
Attorney, Denver, Colorado, for Appellee

Barry Meinster, Guardian Ad Litem

Joel M. Pratt, Office of Respondent Parents’ Counsel, Colorado Springs,
Colorado, for Appellant V.K.L.

Patrick R. Henson, Office of Respondent Parents’ Counsel, Chelsea A. Carr,
Office of Respondent Parents’ Counsel, Denver, Colorado, for Appellant T.A.M.
¶1    Mother, V.K.L., and father, T.A.M., appeal the juvenile court’s

 judgment terminating their parent-child legal relationships with

 My.K.M. and Ma.K.M. Mother’s appeal presents an issue of first

 impression in Colorado: whether enrollment in a tribe, or merely

 tribal membership even absent enrollment, determines whether a

 child is an Indian child under the Indian Child Welfare Act of 1978

 (ICWA), 25 U.S.C. §§ 1901-1963. We conclude that tribal

 membership, not enrollment, determines ICWA’s applicability.

¶2    The juvenile court ultimately recognized that ICWA applied to

 this case, in which the children are tribal members but not eligible

 for enrollment. However, we conclude that the juvenile court

 erroneously found that the Denver Department of Human Services

 (the Department) provided active efforts for mother as required by

 ICWA. Thus, we reverse the termination of mother’s parent-child

 legal relationships with the children and remand the case for

 further proceedings as to her. But because the record supports the

 juvenile court’s judgment as to father, we affirm the termination of

 his parent-child legal relationships with the children.




                                   1
                           I.   Background

¶3    In October 2016, father took twelve-month-old Ma.K.M. to a

 hospital emergency department because she was lethargic and

 breathing poorly. Hospital staff contacted the police because father

 appeared intoxicated and they suspected that the child had

 ingested a controlled substance. Hospital staff reported that the

 child’s pupils were dilated, she was unresponsive, and she required

 intubation because she was unable to breathe on her own. Father

 appeared calm at first but became agitated and tried to flee when

 asked to write an account of how the child had become ill. He told

 the police that five-year-old My.K.M. was with mother, but officers

 found the child home alone. Mother could not be located.

¶4    While the younger child remained in the hospital, the

 Department placed the elder child in emergency foster care and

 filed a petition in dependency or neglect. In addition to these

 events, the petition described both parents’ substance use and a

 2014 dependency or neglect case that had been closed seven

 months earlier after My.K.M. spent a year in foster care.

¶5    The juvenile court held a temporary custody hearing and

 ordered father to vacate the home so the children could return to


                                   2
 mother’s care. One week later, both children returned home to

 mother. In late 2016, the juvenile court found the children were

 dependent or neglected, entered an adjudication order concerning

 father, entered a deferred adjudication concerning mother, and

 approved treatment plans for both parents. After mother tested

 positive for cocaine, the juvenile court revoked mother’s deferral

 and entered an adjudicatory order against her in November 2017.

¶6    The following facts are undisputed. Father subsequently

 moved back into the family home. In October 2018, father was

 involved in a collision that resulted in criminal charges against him

 and the loss of the family car. Shortly thereafter, mother reported

 that father had assaulted her in front of the children. As a result,

 the juvenile court again ordered father to vacate the home. In

 mid-November 2018, the juvenile court placed the children in foster

 care after mother failed to pick them up from school and daycare

 and could not be located. Mother later admitted that she had

 relapsed.

¶7    The Department later filed a motion to terminate the parents’

 rights. Following a six-day termination hearing from January 2020




                                   3
  through March 2020, the juvenile court terminated both parents’

  parental rights.

                            II.    Mother’s Appeal

¶8     Mother contends that the juvenile court reversibly erred

  because it failed to recognize that ICWA governs the case until just

  before the termination hearing. She also argues that the

  Department failed to make active efforts for her. We reject mother’s

  first contention but agree with the second.

  A.   The Juvenile Court’s Untimely ICWA Finding Does Not Require
                                 Reversal

¶9     Mother contends that the juvenile court erred by failing to

  apply the ICWA standards to the proceeding until the beginning of

  the termination hearing despite mother’s prompt disclosure that

  she is a member of a federally recognized Indian tribe. We agree

  that the court erred by not timely recognizing the children’s Indian

  status, but we disagree that the error provides grounds for reversal.

                       1.         Factual Background

¶ 10   A representative of the Colville Confederated Tribes appeared

  at the temporary custody hearing in October 2016. She confirmed

  that mother is an enrolled member of the Tribe. The tribal



                                        4
  representative said she “ha[d] not been able to verify whether the

  children [were] eligible for enrollment . . . [b]ut they would be

  considered members.”

¶ 11   The juvenile court made no findings regarding the children’s

  Indian status or the applicability of ICWA. Instead, one week later,

  the court ordered mother to complete an ICWA assessment form —

  even though the court already knew that the children were

  members of the Colville Confederated Tribes. In March 2017, the

  juvenile court ruled that because the children are not eligible for

  enrollment, ICWA did not apply.

¶ 12   At a hearing in November 2018, the presiding magistrate

  asked whether the case was subject to ICWA. The county attorney

  reported that the Tribe had not responded to the ICWA notice and

  the Department planned to ask for a written response.

¶ 13   The Department filed a motion to terminate parental rights on

  October 4, 2019. On October 21, 2019, the juvenile court held a

  status conference. The Department reported that it had asked the

  tribal representative to confirm in writing whether the children were

  eligible for enrollment in the Tribe. The tribal representative had

  responded — just as she had three years earlier — that the Tribe


                                     5
  considered the children to be members. The county attorney said

  he was waiting to hear whether the Tribe thought ICWA applied to

  the case. The juvenile court opined that membership absent

  enrollment represented an “ICWA gray area” and recalled that the

  Tribe had indicated it would not intervene or participate in the case.

  (We find no support in the record for this assertion.)

¶ 14   The juvenile court began the termination hearing on November

  6, 2019. The county attorney informed the court that the Tribe

  considered the case to be subject to ICWA because the children are

  tribal members. The juvenile court found there was reason to know

  the children are Indian children and continued the case so the

  parties could consult with the Tribe.

¶ 15   The Tribe participated in the rest of the proceedings, and the

  juvenile court applied ICWA’s provisions when it terminated the

  parents’ parental rights.

         2.    Tribal Membership, Not Enrollment, Determines
                           ICWA’s Applicability

¶ 16   We review the juvenile court’s interpretation and application of

  ICWA de novo. People in Interest of A.R., 2012 COA 195M, ¶ 17.

  When construing a federal statute, our goal is to give effect to



                                     6
  congressional intent and purpose. In re N.B., 199 P.3d 16, 18 (Colo.

  App. 2007). We look first to the plain language of the statute, giving

  words and phrases their plain and ordinary meanings. Id.; see also

  Roberts v. Sea-Land Servs., Inc., 566 U.S. 93, 100 (2012). If the

  meaning is clear and unambiguous, we do not resort to other rules

  of statutory interpretation. Good Samaritan Hosp. v. Shalala, 508

  U.S. 402, 409 (1993) (when interpreting a federal statute, judicial

  inquiry is complete if the intent of Congress is clear from the

  language of the statute). We must construe ICWA liberally in favor

  of Indian interests, with ambiguous provisions interpreted to benefit

  Indians and tribes. Montana v. Blackfeet Tribe of Indians, 471 U.S.

  759, 766 (1985); People in Interest of D.B., 2017 COA 139, ¶ 10.

¶ 17   The statutory definition of “Indian child” turns on membership

  rather than enrollment. ICWA defines an Indian child as “any

  unmarried person who is under age eighteen and is either (a) a

  member of an Indian tribe or (b) is eligible for membership in an

  Indian tribe and is the biological child of a member of an Indian

  tribe.” 25 U.S.C. § 1903(4).

            Enrollment is not always required in order to
            be a member of a tribe. Some tribes do not
            have written rolls. Others have rolls that list


                                    7
            only persons that were members as of a
            certain date. Enrollment is the common
            evidentiary means of establishing Indian
            status, but it is not the only means nor is it
            necessarily determinative.

  Guidelines for State Courts; Indian Child Custody Proceedings, 44

  Fed. Reg. 67,584, 67,586 (Nov. 26, 1979).

¶ 18   Thus, for purposes of ICWA, a person may be a member of a

  tribe without being enrolled in the tribe. See In re Adoption of C.D.,

  751 N.W.2d 236, 243 (N.D. 2008); In re Z.J.G., 448 P.3d 175, 184

  (Wash. Ct. App. 2019) (“Depending on the practices of the specific

  tribe, enrollment and membership may be but are not necessarily

  synonymous.”), rev’d on other grounds, 471 P.3d 853 (Wash. 2020);

  In re Termination of Parental Rights to Arianna R.G., 657 N.W.2d

  363, 369 (Wis. 2003). Indeed, tribal membership criteria,

  classifications of membership, and interpretation of membership

  laws are unique to each tribe and vary across tribal nations. See

  Tommy Miller, Comment, Beyond Blood Quantum: The Legal and

  Political Implications of Expanding Tribal Enrollment, 3 Am. Indian L.

  J. 323, 323 (Dec. 15, 2014), https://perma.cc/3FV6-VU9M

  (describing a range of approaches to tribal citizenship).




                                     8
¶ 19   A tribe’s determination that a person is a member or is eligible

  for membership is conclusive and binding. People in Interest of

  J.A.S., 160 P.3d 257, 260 (Colo. App. 2007). Thus, all that is

  necessary to establish a child’s Indian status is admissible evidence

  that the tribe has determined either that the child is a member or

  that the child is eligible for membership and a biological parent is a

  member.

¶ 20   Here, the tribal representative told the juvenile court at the

  temporary custody hearing that the Tribe considered the children to

  be members regardless of their enrollment status. This information

  established conclusively that the children are Indian children under

  25 U.S.C. § 1903(4). Thus, the juvenile court erred by finding that

  ICWA did not apply to the proceeding because the children are not

  eligible for enrollment in the Tribe.

  3.    The Delay in Identifying the Children as Indian Children Does
               Not Provide an Independent Basis for Reversal

¶ 21   Mother contends that the three-year delay in identifying the

  children as Indian children requires reversal. While we agree that

  such an extreme delay is troubling, we disagree that the delay itself

  requires reversal in this case.



                                     9
¶ 22   ICWA’s protections “are designed to keep children, when

  possible, with their parents, family, or Tribal community.” Bureau

  of Indian Affairs, Guidelines for Implementing the Indian Child

  Welfare Act 11, 12 (Dec. 2016), https://perma.cc/3TCH-8HQM

  (2016 Guidelines). To that end, courts must follow ICWA’s

  requirements from the early stages of a case and avoid the harmful

  delays and duplication that may result from late application of

  ICWA. Id. Thus,

            [i]f there is reason to know the child is an
            Indian child, but the court does not have
            sufficient evidence to determine that the child
            is or is not an “Indian child,” the court must
            . . . [t]reat the child as an Indian child, unless
            and until it is determined on the record that
            the child does not meet the definition of an
            “Indian child.”

  25 C.F.R. § 23.107(b)(2) (2020); see also § 19-1-126(2)(b), C.R.S.

  2020.

¶ 23   Here, there was more than “reason to know.” The juvenile

  court had sufficient information to determine at the temporary

  custody hearing that the children were Indian children. Under

  these circumstances, the failure of the juvenile court and the

  Department to recognize their duty to apply ICWA’s protections



                                    10
  contravened the letter and spirit of ICWA and Colorado’s ICWA-

  implementing legislation and risked delay, disruption, and

  avoidable separation for the children and family.

¶ 24   Nevertheless, we consider and reject mother’s specific

  assertions as follows.

¶ 25   First, mother contends that the Department did not meet its

  obligation to exercise due diligence to work with the Tribe to

  determine whether the children were Indian children. See People in

  Interest of L.L., 2017 COA 38, ¶ 29 (when there is reason to know a

  child may be an Indian child, the department must exercise due

  diligence to identify and work with relevant tribes); see also 2016

  Guidelines at 11. But, as discussed above, the juvenile court

  already had sufficient information at the temporary custody hearing

  to determine that the children were Indian children. So, the

  Department’s lack of diligence in this regard does not alter our

  analysis of whether the juvenile court and the Department complied

  with ICWA’s substantive provisions.

¶ 26   Second, mother asserts that the juvenile court erred by

  considering retroactively whether the Department complied with

  ICWA’s requirement to make active efforts to prevent the breakup of


                                    11
  the family throughout the case in the absence of a timely finding

  that the children are Indian children. See 25 U.S.C. § 1912(d). She

  contends that the Department could not have met the active efforts

  standard as a matter of law if it believed it only needed to make

  reasonable efforts. See §§ 19-1-103(89), 19-3-100.5,

  19-3-604(2)(h), C.R.S. 2020 (state must make reasonable efforts to

  rehabilitate unfit parents and reunite families); see also People in

  Interest of A.V., 2012 COA 210, ¶ 11 (active efforts requires more

  than reasonable efforts, and at least some efforts should be

  culturally relevant).

¶ 27   True, the Department may have been less likely to meet the

  active efforts standard because the juvenile court did not timely

  rule that the standard applied. But the Department’s awareness of

  its obligation is irrelevant to the question whether the services it

  provided met the active efforts standard. Cf. A.R., ¶ 32 (holding

  that, even though juvenile court applied a “best efforts” standard,

  rather than “active efforts,” the appellate court would nevertheless

  review whether “the record support[ed] the court’s determination

  that the department’s actions met the requisite standard”).




                                     12
       B.     The Juvenile Court Erred By Finding That the Department
                          Provided Active Efforts for Mother

¶ 28        Mother contends that the Department did not make sufficient

  active efforts to provide (1) employment services; (2) housing

  assistance after she lost her home; or (3) services specific to

  mother’s Tribe. We agree that the Department did not provide

  necessary employment assistance. Thus, the juvenile court

  reversibly erred by finding that the Department made active efforts

  with regard to mother.

¶ 29        Any party seeking to terminate parental rights to an Indian

  child must satisfy the court that (1) active efforts have been made to

  provide remedial services and rehabilitative programs designed to

  prevent the breakup of the Indian family and (2) these efforts have

  been unsuccessful. 25 U.S.C. § 1912(d). Whether the Department

  made adequate active efforts is a mixed question of fact and law.

  A.V., ¶ 13; People in Interest of C.Z., 262 P.3d 895, 905 (Colo. App

  2010). We review de novo the legal issues in such mixed questions.

  A.V., ¶ 13.

¶ 30        In C.Z., the division reviewed the juvenile court’s factual

  findings for abuse of discretion. 262 P.3d at 905. At least three



                                         13
  divisions have since followed this approach. A.V., ¶ 13 (citing C.Z.,

  262 P.3d at 905); A.R., ¶ 19 (same); People in Interest of T.E.R., 2013

  COA 79, ¶ 34 (citing A.V., ¶ 13). Notably, however, in invoking this

  standard of review, the division in C.Z. cited Neal M. v. State, 214

  P.3d 284 (Alaska 2009). But in Neal M., the Alaska Supreme Court

  actually reviewed for clear error. 214 P.3d at 290 (“We ‘will reverse

  the factual findings of the superior court in a termination of

  parental rights case only when those findings are clearly

  erroneous.’” (quoting Martin N. v. State, 79 P.3d 50, 53 (Alaska

  2003))).

¶ 31   Indeed, our supreme court generally reviews for clear error a

  juvenile court’s factual findings in dependency and neglect cases.

  See People in Interest of A.J.L., 243 P.3d 244, 250 (Colo. 2010)

  (“[W]e set aside a trial court’s factual findings only when they are ‘so

  clearly erroneous as to find no support in the record.”) (quoting

  People in Interest of C.A.K., 652 P.2d 603, 613 (Colo. 1982)).1


  1 We recognize that, in other contexts, our supreme court has
  reviewed a trial court’s factual findings for an abuse of discretion.
  See, e.g., E-470 Pub. Highway Auth. v. 455 Co., 3 P.3d 18, 22-23
  (Colo. 2000) (discussing the variety of possible methods of reviewing
  factual findings and ultimately adopting an abuse of discretion


                                    14
  Significantly, in each of the cases in which the division reviewed for

  abuse of discretion, the division ultimately affirmed because the

  findings under review had record support. C.Z., 262 P.3d at 905;

  A.V., ¶ 14; A.R., ¶ 34; T.E.R., ¶ 39. Thus, referring to the standard

  of review in these cases as an “abuse of discretion” review may have

  been a misnomer.

¶ 32   To the extent it was not, however, we disagree that the correct

  standard of review is for abuse of discretion, and thus decline to

  follow C.Z. and the cases that followed it. See A.V., ¶ 11 n.1 (“One

  division [of the court of appeals] is not bound by the holding of

  another division.”) Instead, we review for clear error. A.J.L., 243

  P.3d at 250.

¶ 33   The goal of active efforts is to remedy the basis for the

  dependency or neglect proceeding; thus, the type of services

  required depends on the facts of each case. In re Michael G., 74

  Cal. Rptr. 2d 642, 650 (Ct. App. 1998); see also 25 C.F.R. § 23.2

  (2020) (active efforts must be tailored to the facts and



  standard for reviewing the findings in a condemnation case). But
  we are aware of no case in which the supreme court has reviewed a
  juvenile court’s findings for abuse of discretion in a case involving
  termination of a parent-child legal relationship.

                                    15
  circumstances of the case); People in Interest of A.M.D., 648 P.2d

  625, 640 (Colo. 1982) (primary purpose of a dependency or neglect

  proceeding is to preserve and mend familial ties).

¶ 34   “Active efforts” is a higher standard than Colorado’s

  “reasonable efforts” requirement. A.R., ¶ 28. For example,

             “reasonable efforts” may be satisfied by
             requiring a parent to find a job, to acquire new
             housing, and to terminate a relationship with
             what is perceived to be a boyfriend who is a
             bad influence; in contrast, “active efforts”
             under the ICWA would require that the
             caseworker help the client develop job and
             parenting skills necessary to retain custody of
             her child.

  Id. (citing A.A. v. State, 982 P.2d 256, 261 (Alaska 1999)). Giving a

  parent a treatment plan and passively waiting for the parent to

  follow it does not satisfy the active efforts standard. See id.

  “[A]ctive efforts require that the state actually help the parent

  develop the skills required to keep custody of the children.”

  Dashiell R. v. State, Dep’t of Health & Soc. Servs., Off. of Children’s

  Servs., 222 P.3d 841, 849 (Alaska 2009).

¶ 35   A general failure to make active efforts for a short period of

  time during the course of a lengthy dependency or neglect

  proceeding is not, by itself, dispositive of whether the department


                                     16
  made active efforts overall. See Maisy W. v. State ex rel. Dep’t of

  Health & Soc. Servs., Off. of Children’s Servs., 175 P.3d 1263, 1269

  (Alaska 2008) (where state conceded that it failed to make active

  efforts for three months in the middle of a three-year proceeding,

  court properly looked to entirety of state’s efforts). Similarly, the

  department need not provide every imaginable service or program.

  Yvonne L. v. Ariz. Dep’t of Econ. Sec., 258 P.3d 233, 241 (Ariz. Ct.

  App. 2011); In re Beers, 926 N.W.2d 832, 847 (Mich. Ct. App. 2018)

  (upholding active efforts finding where mother was offered all

  relevant services).

¶ 36   But even significant efforts by the department may not satisfy

  the active efforts requirement if a critical service is overlooked. See

  Dep’t of Hum. Servs. v. D.L.H., 284 P.3d 1233, 1242-43 (Or. Ct. App.

  2012) (services did not include parenting classes to address

  incarcerated father’s need to develop parental relationship with

  child); see also In re Interest of Jamyia M., 791 N.W.2d 343, 349

  (Neb. Ct. App. 2010) (department provided education, financial

  support, and transportation for parents of child with shaken baby

  syndrome, but court denied visitation and efforts were not

  culturally relevant).


                                     17
¶ 37   Mother’s treatment plan required her to have a legal form of

  income sufficient to support herself and the children. The plan

  directed mother to provide income documentation to the

  Department, pay all of her bills and rent on time, and provide the

  basic necessities for herself and the children, including food,

  clothing, and shelter. The plan did not identify any services that

  the Department would provide to assist mother in reaching these

  goals.

¶ 38   Mother requested job training at a hearing in June 2017 to

  help her meet her treatment plan’s employment requirement. The

  county attorney said that the Denver Indian Family Resource

  Center (DIFRC) provided such services but might not be willing to

  work with mother because it had already discontinued services due

  to the parents’ lack of engagement. Noting that DIFRC had

  previously provided in-home services and not job training, the

  juvenile court ordered the Department to help mother get job

  training services, whether from DIFRC or another provider.

¶ 39   At a hearing a month later, mother’s counsel reported that

  nothing had been done to arrange job training for mother. The

  court, with a different judicial officer presiding, noted that DIFRC


                                    18
  had previously discontinued services for the parents due to lack of

  engagement. The court did not acknowledge the prior order to

  determine whether DIFRC would be willing to provide job training

  for mother and, if not, to arrange job training services through a

  different provider. The court also noted that the family had refused

  day care services. But the written court report by the Court

  Appointed Special Advocate (CASA) stated that father had refused

  day care services, insisting that mother would stay home with the

  children. The CASA made the same report in March 2018. And in

  April 2018, the CASA reported that mother said she wanted to get a

  job, but “every mention of employment [was] generally contradicted

  by [father] saying [mother would] be a stay at home mother.”

¶ 40   There is no indication in the record that the Department

  offered mother job training or employment assistance of any kind.

  Instead, the caseworker’s reports chronicled mother’s unsuccessful

  efforts to find employment and her unsuccessful application for

  Supplemental Security Income benefits.

¶ 41   Thus, the record demonstrates that the Department required

  mother to have a legal form of income adequate to support herself

  and the children and passively waited for her to comply without


                                   19
  offering any services — even though mother requested job training

  and the juvenile court ordered the Department to provide that

  service. This does not meet the active efforts standard. See A.V.,

  ¶ 28.

¶ 42      We therefore conclude that the juvenile court erred by finding

  that the Department made active efforts to provide remedial services

  and rehabilitative programs for mother. Because the failure to

  make active efforts warrants reversal, we decline to address

  mother’s remaining contentions that

          • the Department did not provide active efforts because it did

            not provide adequate housing assistance or services specific

            to her Tribe;

          • the juvenile court erred by not placing the children in

            accordance with ICWA’s placement preferences; and

          • the Department did not make reasonable accommodations

            for her cognitive disability in accordance with the

            Americans with Disabilities Act, 42 U.S.C. § 12131.

                            III.   Father’s Appeal

¶ 43      Father contends that the juvenile court erred by finding that

  his treatment plan was appropriate because the plan did not


                                      20
  address his mental health needs. He also argues that the juvenile

  court erred by finding that the Department had engaged in active

  efforts as to him. We disagree with both contentions.

       A.      The Juvenile Court Did Not Err By Finding That Father’s
                          Treatment Plan Was Appropriate

¶ 44        Before terminating the parent-child legal relationship, the

  juvenile court must find that the parent did not reasonably comply

  with an appropriate court-approved treatment plan or the plan was

  not successful. § 19-3-604(1)(c)(1). A treatment plan is appropriate

  if it “is reasonably calculated to render the particular [parent] fit to

  provide adequate parenting to the child within a reasonable time”

  and “relates to the child’s needs.” § 19-1-103(10). We measure the

  appropriateness of a treatment plan by its likelihood of success in

  reuniting the family, which we assess in light of the facts existing at

  the time of the plan’s approval. People in Interest of B.C., 122 P.3d

  1067, 1071 (Colo. App. 2005). The fact that a treatment plan is not

  ultimately successful does not mean that it was inappropriate.

  People in Interest of M.M., 726 P.2d 1108, 1121 (Colo. 1986).

¶ 45        Father’s treatment plan required him to (1) obtain and

  maintain suitable housing; (2) cooperate with the Department; (3)



                                        21
  ensure that the children were appropriately supervised; (4)

  maintain visitation; (5) complete a substance abuse evaluation and

  follow all recommendations; (6) cease all criminal activity; (7)

  provide financial support for the children; (8) cooperate with

  in-home services to improve his parenting skills; and (9) complete a

  domestic violence evaluation and any recommended treatment.

¶ 46   True, the treatment plan did not include a specific mental

  health objective. But it did require father to follow all

  recommendations arising from his substance abuse and domestic

  violence evaluations. The caseworker testified that father’s

  domestic violence treatment provider recommended that father

  undergo a psychological evaluation, but father refused. She said

  that without the evaluation, the Department could not identify what

  additional mental health services would be appropriate.

¶ 47   We agree that the better practice is to impose a separate

  objective to address mental health evaluations and treatment when

  those concerns arise. But in this case, father refused to comply

  with his treatment plan by completing the recommended

  psychological evaluation. Under these circumstances, we conclude

  that father’s treatment plan adequately addressed his mental health


                                     22
  needs to the extent possible. Accord T.E.R., ¶ 33 (court may

  consider parent’s unwillingness to participate in treatment as a

  factor in determining whether department made active efforts to

  prevent breakup of an Indian family); People in Interest of K.T., 129

  P.3d 1080, 1082 (Colo. App. 2005) (parent’s refusal to document

  sobriety and participate in substance abuse treatment shows lack

  of commitment to meeting child’s needs and is evidence of

  unfitness).

¶ 48   We therefore conclude that the juvenile court did not err by

  finding that father’s treatment plan was appropriate.

       B.       The Juvenile Court Did Not Err By Finding That the
                    Department Made Active Efforts for Father

¶ 49   Finally, we turn to father’s challenge to the juvenile court’s

  active efforts finding. Father contends that the burden of proof

  against which we should test the sufficiency of the evidence of

  active efforts is the beyond a reasonable doubt standard. We note

  that divisions of this court have disagreed about whether to apply

  the clear and convincing burden of proof or the higher beyond a

  reasonable doubt standard to findings made pursuant to 25 U.S.C.

  § 1912(d). Compare C.Z., 262 P.3d at 905 (applying the clear and



                                     23
  convincing evidence standard), with People in Interest of R.L., 961

  P.2d 606, 609 (Colo. App. 1998) (applying the beyond a reasonable

  doubt standard). Because the juvenile court found that the

  Department met its burden of proof under the higher standard and

  we agree that sufficient evidence supports that finding, we need not

  decide which standard applies.2

¶ 50   Making active efforts does not mean persisting with futile

  efforts, and the Department is not required to make active efforts

  for parents who voluntarily absent themselves from the proceedings

  and cannot be located. A.V., ¶ 12. A parent’s unwillingness to

  participate in treatment is relevant to the determination whether

  the Department has made active efforts. Id.

¶ 51   The caseworker testified as follows:

       • Father’s domestic violence treatment provider recommended

          that father undergo a psychological evaluation.

       • Father refused. Instead, he offered to provide the results of

          a psychological evaluation he had completed in 2015.


  2 Conversely, because there was no evidence that the Department
  provided any employment services for mother, the evidence did not
  support the juvenile court’s finding as to mother under either
  standard.

                                    24
       • Father ultimately refused to release the results of the prior

          evaluation or complete a new evaluation.

¶ 52   Without father’s cooperation, additional referrals for

  psychological evaluations or mental health treatment would have

  been futile. See A.V., ¶ 12. As a result, we conclude that the

  juvenile court did not err by finding that the Department made

  active efforts as to father despite the lack of additional mental

  health services for father.

                                IV.   Conclusion

¶ 53   The judgment terminating mother’s parent-child legal

  relationships with the children is reversed and the case is

  remanded to the juvenile court for further proceedings. The

  judgment terminating father’s parent-child legal relationships with

  the children is affirmed.

       JUDGE DAILEY and JUDGE BERGER concur.




                                       25